Appellant questions that part of our opinion holding the corroboration of prosecutrix to be sufficient. We have again examined the statement of facts and are confirmed in the conclusion heretofore expressed. Prosecutrix testified that appellant waited upon her constantly and exclusively for about two years; that they became engaged in the summer and that shortly before Christmas while calling upon her at the home of her aunt, where she lived, he gave her an engagement ring; that on the same night she showed this ring to her uncle and aunt and in the presence of appellant told them he had given it to her and that it was their engagement ring. Appellant did not deny at this time that it was an engagement ring and admitted having given it to prosecutrix. The uncle and aunt confirmed prosecutrix's testimony about her showing them the ring and stating that appellant gave it to her and his admission to this effect. The act of seduction, according to prosecutrix, *Page 107 
occurred shortly after he gave her the ring. Appellant admitted acts of intercourse with prosecutrix covering many months and occurring on almost every occasion when they were alone together. One of these acts was witnessed by a third party.
He denied that any engagement ever existed between them and claimed upon the trial that the ring was given as a Christmas present and not to seal an engagement. We think it unnecessary to further detail the evidence. Much produced by appellant was contradictory of that offered by the state. Where such conflicts occurred the jury seems to have accepted the version of the state witnesses. Many cases revealing similar facts to those here found are collated in Polk v. State, 91 Tex. Crim. 354,238 S.W. 934.
The motion for rehearing is overruled.
Overruled.